



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Masters, 2014 ONCA 556

DATE: 20140721

DOCKET: C55764

Simmons, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Masters

Appellant

Susan Magotiaux, for the respondent

Ingrid Grant, Duty Counsel

Heard: May 14, 2014

On appeal from the conviction entered by Justice Robert A.
    Clark of the Superior Court of Justice, sitting with a jury, on May 31, 2012 and
    from the sentence imposed on June 19, 2012.

By
    the Court:

[1]

Following a jury trial, the appellant was convicted of
    participating in the activities of a criminal organization to enhance the
    ability of the criminal organization to traffic in cocaine; trafficking in
    cocaine in association with a criminal organization; conspiracy to traffic in
    cocaine; trafficking in cocaine; possession of cocaine for the purpose of trafficking
    and possession of marijuana for the purpose of trafficking. He was sentenced to
    a total of four years imprisonment on the counts not involving a criminal organization;
    to two years imprisonment for trafficking in cocaine in association with a criminal
    organization and to one year imprisonment for participating in the activities
    of a criminal organization to enhance the organizations ability to traffic in
    cocaine.

[2]

With the assistance of duty counsel the
    appellant raises three issues on his conviction appeal and seeks leave to
    appeal sentence.

[3]

For the reasons that follow, we allow the
    appellants appeal from his conviction for possession of marijuana for the
    purpose of trafficking, set aside this conviction and the related sentence, and
    order a new trial. We dismiss the balance of the conviction appeal, grant leave
    to appeal sentence, but dismiss the balance of the sentence appeal.

A.

the conviction appeal

(1)

Jury Instructions on Constructive Possession

(i)

Background

[4]

First, the appellant argues that the trial
    judge erred in his instructions to the jury in relation to the two possession
    for the purpose of trafficking charges because he failed to make it clear to
    the jury that to find that the appellant was in constructive possession of the
    prohibited substances, the jury had to be satisfied that the appellant had a
    measure of control over the prohibited substances and not simply control over the
    place where the prohibited substances were found.

[5]

The appellants specific complaint about the
    trial judges instructions arises from the trial judges answer to a jury
    question about a charge of possession of the proceeds of crime, a count on the
    indictment of which the appellant was acquitted. That charge, and the
    possession for the purpose of trafficking charges, arose out of the execution
    of a search warrant at apartment 701, 421 Markham Road, Toronto on April 1,
    2010.

[6]

During the search of apartment 701, among other
    things, two bags of suspected crack cocaine were found in a dresser drawer in
    the master bedroom; another bag of suspected crack cocaine was found in a mens
    jacket in the living room; a bag of suspected marijuana was found on top of a
    container in the bathroom; a bag of suspected marijuana was found on a computer
    desk in the living or dining room area and $555 in Canadian cash was found on
    the computer desk.

[7]

Because this matter proceeded as an inmate
    appeal, we do not have access to transcripts of the evidentiary portion of the
    trial or of counsels closing addresses to the jury. Based on the record before
    us
[1]
, the live issues at the
    trial concerning the possession for the purpose of trafficking charges appear
    to have included: whether the appellant lived at the apartment where the search
    was conducted or was merely a visitor; whether the mens jacket in which one of
    the bags of cocaine was found was obviously too large for the appellant
[2]
and therefore may have
    belonged to someone else; and what inferences were to be drawn from that fact
    that a police video-recording of the execution of the search warrant had been
    lost.

[8]

Concerning the latter issue, defence counsel at
    trial suggested that the loss of the video-recording could lead to a reasonable
    doubt about whether the prohibited substances had been planted and about
    whether still photographs of the fruits of the search had been staged to make
    it appear that the appellant had control of the prohibited substances.

[9]

Before turning to our discussion of this issue,
    we will set out the factual background relating to it that we have gleaned from
    the record that we have.

[10]

The appellant was present at the apartment when the
    search warrant was executed. Taking account of the time of day at which the
    search warrant was executed and the fact that the appellant was described as
    being dressed in a tank-top and boxer shorts, it was open to the jury to draw
    an inference that the appellant was in bed when the police first entered the
    apartment. It is not clear from the record before us whether other possible
    occupants of the apartment were present when the search warrant was executed
[3]
, but the police did observe
    a stroller
[4]
.

[11]

In addition, evidence at trial indicated that officers
    had seen the appellant entering the building at 421 Markham Road on other
    occasions and, on at least one occasion, they had seen him entering apartment
    701 with a key. Two drivers licences bearing the appellants name were found
    in the apartment; one of the licences was found in the same dresser drawer as
    the two suspected bags of cocaine and bore the address: apartment 701, 421
    Markham Road, Toronto. The other licence, found in a wallet in a pair of pants
    in the living room area bore an Eglinton Avenue East address. In the course of
    their search of the apartment, police also found certain documents bearing the
    appellants name: a bank statement, a passport, and an airline ticket. In
    addition, the police found two cell phones associated with the appellant on the
    computer desk where the bag of marijuana and the money was found. The appellant
    was identified as the subscriber of one of cellphone numbers; he was associated
    with use of the other cell phone in the wiretap evidence. At least two of the
    wiretaps provided some evidence capable of supporting an inference that the
    appellant had engaged in drug trafficking from the apartment.

(ii)

The appellants position

[12]

During the course of their deliberations, the
    jury asked the following question relating to the possession of proceeds of
    property obtained by crime count:

The jury requests clarification of the concept
    of constructive possession when cash is present in a shared space controlled by
    more than one individual.

[13]

The appellant submits that in responding to the
    jury's question, the trial judge erred by instructing the jury that they could
    find the appellant had constructive possession of the money if they found that
    the appellant had control over the place where the money was found, while
    failing to instruct the jury specifically that it was necessary that the appellant
    also have an element of control over the money.

[14]

The appellant points to the following
    instruction given after the trial judge read the question and s. 4(3) of the
Criminal
    Code
:

As the section indicates, a person is in what
    we call constructive possession of a thing
when that thing is in a place
    over which he has control
and the thing is there with his
    knowledge and consent.

Suppose, hypothetically, that a person
    occupies an apartment with one or more other persons and is aware of the
    presence of something in the apartment that is not his.
Once he knows
    the thing is present and allows it to remain in the premises, over which he has
    control, albeit jointly with his roommate(s), then he is legally in possession
    of that thing.
[Emphasis added.]

[15]

As noted, the appellant contends that these
    instructions failed to emphasize the necessary element of control over the
    money. Further, the appellant invites us to draw the inference that, based on
    the trial judges answer to this question, the jury would not have understood
    that, in relation to the two charges of possession for the purposes of
    trafficking, the Crown had to prove beyond a reasonable doubt that the
    appellant had some element of control over the drugs found in the apartment. The
    appellant submits that the jurys question demonstrates they were having some
    difficulty with the concept of constructive possession. There is no reason to
    believe they did not have the same difficulty in relation to the possession for
    the purpose of trafficking charges.

(iii)

The Crowns position

[16]

The Crown responds with three submissions.

[17]

First, the Crown submits that, in his original
    instructions to the jury dealing with possession, the trial judge charged the
    jury correctly on the necessary element of control required to constitute
    constructive possession. In relation to the constructive possession, the trial
    judge said:

The second means by which a person can be said
    to be in possession of a substance is when, for the use or benefit of himself
    or somebody else, he knowingly has a substance in the actual possession or
    custody of somebody else, or
has it in some place. To be properly
    said to be in possession of a substance by this means, the person must also
    have some measure or (sic) control over the substance.
This manner of possession is what we call constructive possession. [Emphasis
    added.]

[18]

Further, when dealing the issue of joint
    possession, the trial judge reiterated the requirement for an element of
    control:

Several persons may have possession of a
    substance at the same time. Where any one of two or more persons, with the knowledge
    and agreement of the others, has a substance in his possession or custody, all
    of them are in possession of that substance,
provided the person
    with actual possession has some control over the substance
.
[5]
Knowledge and agreement by the others who are not in actual possession of the
    substance is essential.

In relation to an accused, call him A, mere
    indifference to the actual possession by another person, B, or merely doing
    nothing in relation to Bs physical or actual possession of the substance is
    not enough to amount to possession on the part of A.  [Emphasis added.]

[19]

Second, the Crown submits that the trial judges
    answer to the jurys question addressed the elements of both knowledge and
    control. After reading s. 4(3) of the
Criminal Code
to the jury, he told them that a person is in constructive
    possession of a thing when that thing is in place over which he has control
    and the thing is there with his knowledge and consent.

[20]

Finally, the Crown submits that the roommate
    hypothetical described by the trial judge in his response to the jurys
    question did not arise on the facts of this case because there was no evidence at
    trial of another adult occupant, or at least another male adult occupant, of
    the apartment.
[6]
In the circumstances, no further elaboration on the element of control was
    required. For this submission, the Crown relied on her review of the trial
    Crowns notes of his closing address.

(iv)

Discussion

[21]

We agree with the Crowns submission that the
    trial judges original instructions on the issue of constructive possession
    were correct.

[22]

However, in our view, the jurys question raised
    not only the issue of constructive possession but also the possibility of joint
    possession.

[23]

Considered in that context, we agree with the
    appellant that the trial judges response to the jurys question about the
    possession of the proceeds of crime count failed to properly explain the
    necessary element of control over the money as opposed to simply control over
    the place where the money was found: see
R. v. Bertucci
(2002), 169 C.C.C. (3d) 453 (Ont. C.A.) at p. 459. If the appellant
    was a joint occupant of the apartment, that fact, standing alone, did not
    necessarily give him control over an item or items belonging to, or in the
    possession of, another joint occupant of the apartment.

[24]

In answering the jurys question about the cash,
    the trial judge should have instructed the jury to consider whether the accused
    had an element of control over the item  and therefore the ability to consent
    to or allow the presence of the item in the jointly occupied apartment. He
    erred in failing to do so.

[25]

In this regard, we acknowledge that, in relation
    to the possession for the purpose of trafficking charges, the other evidence
    capable of supporting an inference that the appellant had engaged in drug
    trafficking from the apartment was a potentially important factor the jury
    could consider in determining whether he had the requisite element of control
    over the drugs found in the apartment:
R. v. Pham

(2005), 77 O.R. (3d) 401 (C.A.); affd [2006] 1 S.C.J. No. 26.

[26]

Determining the impact of this error on the
    possession for the purpose of trafficking charges is somewhat problematic. The
    Crown contends that the question of joint possession based on joint occupation
    of the apartment did not arise on the evidence at trial because there was no
    evidence of another adult, or at least another adult male, occupants of the
    apartment. There are two difficulties with this submission.

[27]

First, we do not have the full trial record
    before us to enable us to verify something the Crown submits based on a review
    of the trial Crowns notes of his closing address (no evidence of another
    adult, or at least another adult male, occupant). Second, the jurys question
    about shared space controlled by more than one individual, suggests that, on
    the jurys view of the evidence at trial, the issue of joint occupation of the
    apartment was a live one.

[28]

One response to these circumstances would be to
    order further transcripts and a further attendance by the parties. However, in reply
    submissions, duty counsel submitted that some of the Crowns submissions
    appeared to invoke the proviso. Duty counsel advised caution in applying the
    proviso in the absence of a full trial record and where the appellant is not
    represented by counsel who would have a more fulsome knowledge of the record
    than duty counsel. In response to these submissions, the Crown indicated that
    it was her position that the trial judge had not erred and that, in the event
    an error was found, she would not be seeking to make further argument.

[29]

Having reviewed the available record, we are of
    the view that the appeal with respect to the possession of marijuana for the
    purpose of trafficking conviction should be allowed but that the appeal with
    respect to the possession for the purpose of trafficking cocaine conviction
    should be dismissed.

[30]

In relation to the possession of marijuana for
    the purpose of trafficking conviction, like the cash referred to by the jury
    in their question, the marijuana was found in what the jury described as
    shared space controlled by more than one individual.

[31]

For reasons that we will explain in relation to the
    possession for the purpose of trafficking cocaine conviction, we think it
    likely that the jury concluded the appellant owned the drugs in the apartment
    and dealt with the possession for the purposes of trafficking counts before
    reaching the possession of proceeds of crime count. Standing alone, however,
    that likelihood does not permit us to conclude that the trial judges response
    to the jurys question did not affect the jurys deliberations on the
    possession of marijuana for the purposes of trafficking conviction.

[32]

Concerning the possession of cocaine for the
    purpose of trafficking conviction, we reach a different conclusion. Taking
    account of all the circumstances, we see no air of reality to the possibility
    that the trial judges answer to the jurys question affected the jurys
    deliberations concerning whether the appellant was in possession of the crack cocaine
    found in a dresser drawer in the master bedroom. We reach that conclusion for
    four reasons.

[33]

First, we consider it likely that the jurys
    question related solely to count eight on the indictment, the possession of
    proceeds of crime charge. In their question, the jury asked for clarification
    of the concept of constructive possession
when cash is present
in a shared space controlled by more than one individual (emphasis
    added). On its face, the jurys question appears to relate solely to the
    possession of the proceeds of crime charge.

[34]

Second, based on the manner in which the trial
    judge charged the jury, we consider it likely that the jury resolved the
    possession for the purpose of trafficking charges before reaching the
    possession of proceeds of crime count.

[35]

Somewhat unusually, the trial judge began his
    instructions on the specific counts in the indictment with count six, the
    possession of cocaine for the purpose of trafficking charge against the
    appellant. He dealt with the issue of possession when instructing the jury on
    this charge.

[36]

The trial judge dealt with the remaining counts
    in the following order:

·

count seven, the possession of marijuana for the
    purpose of trafficking charge against the appellant;

·

counts four and five, the trafficking in cocaine
    charges against the appellant and his co-accused respectively;

·

count three, the conspiracy to traffic in
    cocaine charge against the appellant and his co-accused;

·

count one, the trafficking in cocaine in
    association with a criminal organization charge against the appellant and his
    co-accused;

·

count two, the participating in the activities
    of a criminal organization charge against the appellant;

·

count eight, the possession of the proceeds of
    property obtained by crime charge against the appellant.

[37]

Significantly, the trial judge instructed the
    jury that if they made a finding of guilt on the possession of cocaine for the
    purpose of trafficking charge, they could use the fact that the appellant was
    in possession of cocaine when the search warrant was executed as circumstantial
    evidence in relation to other counts, for example the trafficking cocaine count
    against the appellant.

[38]

Although we do not endorse the trial judges
    approach, in our view, it would have been obvious to the jury from this
    instruction, and from the order in which the trial judge dealt with the counts on
    the indictment in his jury instructions, that the trial judge intended the jury
    to proceed with their deliberations on the various counts in the order in which
    he charged them.
[7]


[39]

Third, accepting that the jury was satisfied
    that the appellant was closely connected to the apartment, the other evidence at
    trial capable of supporting an inference that the appellant had engaged in drug
    trafficking from the apartment undoubtedly would have been a significant factor
    in the jurys consideration of whether the appellant had some measure of
    control over the cocaine and marijuana found in the apartment when it was
    searched.

[40]

Fourth, unlike the cash referred to in the
    jurys question, and unlike the marijuana found in the living room and the
    bathroom, the crack cocaine in the drawer was not found in a common area of the
    apartment. Rather, it was found in a dresser drawer in the master bedroom lying
    on top of the appellants drivers licence that bore the address of the
    apartment. In these circumstances, we see no factual nexus between the jurys
    question and the crack cocaine found in the drawer. Taking account of this factor
    along with the foregoing three factors, we see no realistic possibility that
    the trial judges erroneous response to the jurys question about the proceeds
    of crime charge infected the jurys deliberations concerning the crack cocaine
    in the drawer.

[41]

In the circumstances, in our view, the trial
    judges incomplete answer to the jurys question was a minor error that does
    not give rise to a miscarriage of justice in relation to the possession of
    cocaine for the purpose of trafficking conviction.

[42]

We are unable to draw the same conclusion in
    relation to the crack cocaine found in the mens jacket in the living room. Although
    the joint possession problem may not arise, we have no basis for assessing the
    likelihood that the jury concluded it was the appellants jacket.

(2)

Frailties of Voice Identification Evidence and Risks of Voice
    Comparison

[43]

As his second ground of appeal, relying on
R.
    v. Pinch
, 2011 ONSC 5484, [2011] OJ. 5024, the appellant
    argues that the trial judge erred in failing to caution the jury about the frailties
    of voice identification evidence and about the difficulties inherent in engaging
    in voice comparisons to identify a speaker.

[44]

The appellant submits that the issue of voice
    identification was important because much of the evidence at trial relating to
    the criminal organization, conspiracy and trafficking counts consisted of
    wiretap evidence allegedly implicating the appellant in these crimes.

[45]

In this case, the trial judge told the jury that
    they could compare the voices on wiretaps in which the appellant had been
    identified with wiretaps in which he had not been identified and make their own
    determination of whether the appellant was the speaker. In addition, the trial
    judge told the jury that they could consider the opinion of the Patois
    interpreter identifying the appellant's voice. The appellant submits that the
    trial judge erred in failing to give the jury a strong caution about the
    dangers inherent in making voice comparisons and about the frailties of the Patois
    interpreters evidence.

[46]

We do not accept this submission.  In addition
    to the availability of voice comparisons and the evidence of the Patois
    interpreter, there was a significant body of other evidence at trial capable of
    implicating the appellant as one of the speakers on the wiretaps. This evidence
    included: the evidence of the appellants co-accused identifying the appellant
    as the speaker on some of the wiretaps; the discovery at the apartment of two
    of the cellphones associated with calls allegedly involving the appellant during
    execution of the search warrant; and self-identification by the appellant on
    several calls associated with at least one of his known telephone numbers.

[47]

We agree that it might have been preferable for the
    trial judge to have cautioned the jury about the dangers inherent in voice
    comparisons and voice identification evidence. Such instructions might have
    included reference to the risk of relying on their own untrained ears, or those
    of a witness, none of whom had the benefit of equipment or training that would
    be available to an acoustic phonetician; the fact that witness confidence in
    voice identification does not make the identification reliable; the importance
    of considering the length and quality of the voice samples; the availability of
    high quality non-distorting playback systems; and, if applicable, the
    difficulties inherent in cross-racial voice identification:
Pinch
at para. 75.  Nonetheless, having regard to the other evidence
    implicating the appellant we are not satisfied that such a caution was
    mandatory in this case.

[48]

As for the Patois interpreter's evidence, the
    trial judge cautioned the jury that the interpreter was not an expert on this
    issue and that it was for the jury to make their own determination.

[49]

We would not give effect to this ground of
    appeal.

(3)

The
Quidley
Ground of Appeal

[50]

As his third ground of appeal, the appellant
    relies on
R. v. Quidley
, 2008 ONCA 501, [2008]
    O.J. No. 2498, and argues that the trial judge erred by failing to instruct the
    jury that the voice identification issue relating to the wiretaps could, on its
    own, raise a reasonable doubt.

[51]

In support of this ground, the appellant points
    to the trial judge's instructions concerning out-of-court statements of an
    accused person and concerning findings of fact.

[52]

In his instructions concerning out-of-court
    statements of an accused person, the trial judge told the jury that in order to
    use the wiretap evidence of the appellant's voice on a recording they must
    first find as a fact that the voice on the particular recording was that of the
    appellant. The trial judge instructed the jury as follows:

Before you can make any use whatsoever of a
    statement attributed to one of the accused, you must first find as a fact that
    he made the statement. Unless you find as a fact that the voice you hear on the
    recording is that of the accused you are then considering, you must disregard
    the intercept and make no use of it whatsoever in deciding the case against
    that accused.



I stress
    again that before making use of any statement attributed to the accused you are
    then considering, you must first find as a fact that the voice you hear is the
    voice of the accused.

[53]

In his instructions concerning findings of fact,
    the trial judge told the jury that to find something as a fact, they had to be
    confident that the fact was correct but need not apply the proof beyond a
    reasonable doubt standard.

[54]

The appellant submits that, having instructed
    the jury in this fashion, the trial judge was obliged to instruct the jury
    specifically that the voice identification issue could give rise to a
    reasonable doubt.

[55]

According to the appellant, in the absence of
    such an instruction, there was a risk that the jury would find the appellant
    guilty without being satisfied beyond a reasonable doubt that he was the
    perpetrator of the offence at issue.

[56]

We do not accept this submission. When the trial
    judges instructions to the jury are considered as a whole, we are satisfied that
    the jury would have understood that the elements of each offence had to be
    proven beyond a reasonable doubt and that identity was an element of each
    offence.

[57]

In this regard, we note that the trial judge
    gave the jury standard reasonable doubt instructions and standard instructions
    in relation to each offence indicating that the jury had to be satisfied that
    each element of the offence had been proven beyond a reasonable doubt.

[58]

Further, as part of his reasonable doubt
    instructions, the trial judge made it clear to the jury that they were to
    consider the whole of the evidence, and any absence of evidence, in determining
    whether guilt had been proven beyond a reasonable doubt.

[59]

Significantly, in our view, the trial judge gave
    his instruction about making findings of fact in the context of his instructions
    that the Crown need only prove the elements of the offence beyond a reasonable
    doubt, and that the jurors need not be unanimous on the factual route to guilt.
    This portion of the trial judges reasonable doubt instruction reads as
    follows:

It is not enough for you to believe the
    accused you are then considering is probably or likely guilty. In such case,
    you must find him not guilty, because the Crown would have failed to satisfy
    you of his guilt beyond a reasonable doubt. Proof of probable or likely guilty
    is not proof of guilt beyond a reasonable doubt. In this context, you should
    remember four things.

First, the Crown need not prove every
    individual fact it alleges beyond a reasonable doubt;
it need only
    prove the essential elements of the offence beyond a reasonable doubt. So, when
    I speak of finding something as a fact, I mean only that you are confident
    enough that the fact is true or correct that you are prepared to rely upon it
    to decide this case, but I am not suggesting that you have to be satisfied beyond
    a reasonable doubt of that fact
.

Second, while you must be unanimous in your
    verdicts, to reach a unanimous verdict
you need not all agree on the
    facts underpinning your individual decisions. Provided you all agree that all
    essential elements of the offence you are then considering have been proven
    beyond a reasonable doubt
, you are entitled to return a
    verdict.
Provided all twelve of you were to be satisfied beyond a
    reasonable doubt that the Crown had proven the essential elements of the
    offence
, it would not matter that you had reached that
    decision by different factual routes, so to speak.

[60]

In our view, these instructions went a long way
    in making it clear to the jury that findings of fact are not an end in themselves;
    rather, they are simply stepping stones to a verdict. The instructions would
    also have made it clear that a guilty verdict requires proof on a reasonable
    doubt standard.

[61]

In addition, when speaking about out-of-court
    statements of an accused, and the recordings specifically, the trial judge told
    the jury not to consider them in isolation, but rather to take them into
    account together with all the other evidence in deciding the case. The trial
    judge said:

Lastly, on this issue of the recordings, although
    the recordings form a major part of the evidence in this case, do not consider
    them in isolation. Take them into account along with all the other evidence in
    making your decisions. It is for you to decide how much or little you will
    believe and rely upon the recordings in deciding the case.

[62]

Further, although the trial judge did not refer
    to identity as such as being an element of any particular offence, he made it
    clear to the jury by the manner in which he characterized the elements of all the
    offences, that the accuseds identity as a perpetrator was a part of the
    elements of each offence that had to be proven beyond a reasonable doubt. For
    example, when setting out the elements of conspiracy to traffic in cocaine, the
    trial judge described element number three as, Was the accused a member of the
    conspiracy? Further, when describing the elements of trafficking in cocaine in
    association with a criminal organization, the trial judge described element
    number one as, Did the accused traffic in cocaine?

[63]

In
Quidley
, the
    trial judge instructed the jury specifically that voice identification need not
    be proven beyond a reasonable doubt because it is not an essential element of
    the offence  and that it need only be proven on a balance of probabilities. While
    acknowledging that there was nothing wrong in an instruction that voice
    identification need not be proven beyond a reasonable doubt, this court stated,

[The trial judges] decision to instruct the
    jurors that they must be satisfied on these matters on a balance of
    probabilities and the manner in which he put it to them, were problematic.

[64]

One example of the trial judges instructions in
Quidley
reads as follows:

Voice identification is not something that
    must be established beyond a reasonable doubt because it is not an essential
    element of the offence. However, for any calls where the identity of the
    speaker matters, you should be satisfied that the speaker has been identified
    to a probability. In other words, that the evidence establishes that it is more
    probable than not that the speaker is a particular identified individual.



In any event, it is you that must be satisfied of the voice
    identification on the balance of probabilities  more probable than not  in any
    case where voice identification matters. You make that determination from a
    consideration of all of the evidence. Frailties in the voice identification go
    to the weight you are prepared to give the evidence in determining if someones
    voice has been identified.
[8]


[65]

In this case, the trial judge did not instruct
    the jury specifically that voice identification need not be proven beyond a
    reasonable doubt. Rather, he told them that before they could use a particular
    recording against the appellant they had to find as a fact that it was the
    appellants voice on the recording. Although the trial judge also told the jury
    that the Crown need not prove all facts it alleged beyond a reasonable doubt
    and that the reasonable doubt standard applied only to the essential elements
    of an offence, he made it clear to the jury that identity was an essential
    element of each offence.

[66]

Considering the trial judges instructions as a
    whole, we are satisfied that the jury would have understood that the accuseds
    identity as a perpetrator of each offence had to be proven beyond a reasonable
    doubt and that they would be required to acquit the appellant if not satisfied
    beyond a reasonable doubt that he was a perpetrator.

B.

The sentence appeal

[67]

Turning to the appellant's sentence appeal, the
    appellant submits that in his
Kienapple
[9]
ruling the trial judge identified only two matters that distinguished
    count one on the indictment (participating in the activities of a criminal
    organization), from count two (trafficking in cocaine in association with a
    criminal organization).

[68]

The first matter identified by the trial judge related
    to a telephone call in which the appellant indicated he was taking stuff away
    from an associates apartment prior to the execution of a search warrant. The
    trial judge concluded the stuff was contraband.

[69]

The second matter related to a conversation
    between the appellant and an associate concerning how to deal with some other
    people selling food on the block. The appellant told his associate:

Those boys, you just stab You just deal with
    them cold Just stab and bust his face and see what hes all about.

[70]

The appellant contends that these two matters
    did not warrant an additional consecutive sentence of one year imprisonment for
    the charge of participating in the activities of a criminal organization.

[71]

We do not accept this submission. On our review
    of his reasons, the examples the trial judge gave to distinguish the charge of
    participating in a criminal organization from the charge of trafficking cocaine
    in association with a criminal organization were just that  examples. He was
    not purporting to itemize every act that might distinguish the two charges. In
    any event, as we read his reasons, the trial judge determined what was
    effectively a global sentence for the criminal conduct at issue and then
    apportioned the sentence among the various offences. We see no error in this
    approach; nor are we persuaded that the one year consecutive sentence on count
    one of the indictment is unfit.

[72]

As already noted, based on our conclusion
    concerning the first ground of the conviction appeal, we have set aside the
    sentence on count seven of the indictment, possession of marijuana for the
    purpose of trafficking. In relation to count six, possession of cocaine for the
    purpose of trafficking, we relied only on the evidence of the cocaine in the
    drawer to uphold the conviction; we did not rely on the evidence of the cocaine
    in the mens jacket. In these circumstances, we would reduce the sentence
    imposed on the possession of cocaine for the purpose of trafficking charge
    somewhat to reflect the reduced quantity of cocaine. We know only that approximately
    three ounces of crack cocaine was found in the apartment; we do not know the
    quantity in each bag. In the circumstances, we would allow the sentence appeal
    on count six, and vary the sentence of imprisonment from one year to 10 months,
    all other terms of the sentence imposed to remain the same.

C.

Disposition

[73]

Based on the foregoing reasons, the appeal
    is allowed in part, the conviction and sentence for possession of marijuana for
    the purpose of trafficking is set aside, and a new trial is ordered on count
    seven of the indictment. The balance of the conviction appeal is dismissed. Leave
    to appeal the balance of the sentence imposed is granted, the sentence on count
    six is varied from one year imprisonment to ten months imprisonment, all other
    terms of the sentence imposed to remain the same and the balance of the
    sentence appeal is dismissed.

[74]

For the sake of clarity, we observe that because
    the appellant received concurrent sentences, this disposition does not affect
    the total global sentence of seven years imprisonment the trial judge
    determined was appropriate, nor does it affect the sentence of three years
    imprisonment imposed after giving credit for presentence custody.

Released:

MT                                                  Janet
    Simmons J.A.

JUL 21 2014                                    M.
    Tulloch J.A.

P.
    Lauwers J.A.





[1]

The record before us includes transcripts of the pre-charge
    conferences, of the trial judges instructions to the jury, of the trial
    judges post-charge discussions with counsel and of the trial judges
    sentencing reason together with copies of numerous exhibits.



[2]

In pre-charge discussions at p. 179 of the appeal book,
    defence counsel at trial stated there was no evidence the mens jacket belonged
    to the appellant. Defence counsel said the evidence of one of the officers was
    that the jacket was likely big for the appellant but that the officer did not
    know how the appellant wears his clothes.



[3]

In oral submissions, the Crown submitted that the trial
    judges instructions at p. 250 of the appeal book indicate that the appellant
    was the sole occupant of the apartment when the search warrant was executed. We
    have been unable to locate any such reference in the record before us. We
    believe the Crown may have surmised this from the trial Crowns notes of his
    closing address.



[4]

Reference to the stroller appears in pre-charge discussions at
    pp. 179-181 of volume 1of the appeal book. During this exchange, defence
    counsel at trial appeared to be suggesting that some of the appellants
    clothing was found on the stroller.



[5]

This language diverges somewhat from the language used in
    David Watt,
Watts Manual of Criminal Jury Instructions
, (Toronto: Thompson Carswell, 2005)



[6]

This submission may have been directed at least in part at
    defence counsels argument that the jacket in which marijuana was found was
    obviously too large for the appellant and thus may have belonged to someone
    else. The trial judge did not summarize this aspect of the trial Crowns
    closing in his charge when setting out the position of the Crown.



[7]

In pre-charge discussions with counsel, the trial judge stated
    his view that it made sense for the jury to consider the counts in a particular
    order: pp. 116-118.



[8]

Quidley
, at para. 16.



[9]

R. v. Kienapple
, [1975] 1 S.C.R. 729.


